Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat extraction surfaces” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at lines 10-12, recites “a pressure element… holds heat extraction surfaces of the PTC element abutted against oppositely disposed inner surfaces of the receiving pocket” (Exr’s emphasis). This appears mistaken because pressure element 2 is evidently disposed between one of the heat extraction surfaces of a given PTC element and the facing inner surface of its receiving pocket. However, “heat extraction surfaces,” also appearing at line 15, are not identified in the specification or drawings.
	Also in claim 1, at line 15, “spring elements” should be “spring segments.”
	In claim 4, “spring segments… provided one behind the other between the lower end of the receiving pocket and the upper end” (Exr’s emphasis), is more aptly recited as “provided vertically aligned between the lower end… and the upper end.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 101 365 to Bohlender et al (Bohlender).
	Referring to Figures 6-8 and ¶¶ 25, 26 & 34 of the translation, Bohlender discloses the invention as claimed, including a “receiving pocket [18]… a PTC element [2] and conductor tracks [6.1] for energizing the PTC element [2]… a pressure element [32] which… holds heat extraction surfaces of the PTC element [2] abutted against… inner surfaces [38.1, 38.2 in the same sense as does Applicant’s] of the receiving pocket [18], wherein the pressure element [32] comprises a sheet metal strip which forms spring segments [34] which protrude from… the sheet metal strip, the spring elements [sic, i.e., “segments”] being distributed… over a heat extraction surface of the PTC element [2].”
	As recited in claim 2, Bohlender discloses “spring segments [34]… at the lower end of the… pocket [18], project less far from… the metal strip [36] than those spring segments [34]… at an upper end of the… pocket [18]” (see Figs. 8 & 9).
	As in claim 3, Bohlender discloses “spring segments [34, “that”] abut against one of the inner surfaces [38.2],” as shown in Fig. 8.
	As in claims 4 and 5, Bohlender discloses vertically aligned “spring segments” 34, in “parallel rows,” as shown in Fig. 7.
 	As in claim 6, insulating layer 30 “joins the PTC element [2] and the conductor tracks [6.1] to form a unit and guides the pressure element [32].” See Fig. 8 and ¶ 34 especially.
	And as recited in claim 7, Bohlender discloses filling free spaces about the spring segments with thermally conductive material. See the latter part of ¶ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/30/22